Citation Nr: 1127902	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a disability rating greater than 10 percent for sycosis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board Hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

As was noted in the December 2009 Board decision/remand, during the March 2009 hearing, the Veteran raised the issue of entitlement to service connection for tinnitus.  The Board does not have jurisdiction of this issue as it has not been adjudicated by the RO.  The issue is, therefore, REFERRED to the RO for appropriate action.


FINDINGS OF FACT

The evidence of record does not establish that the Veteran's service-connected sycosis barbae affects 20 to 40 percent of the entire body or of the exposed areas, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required at any time, or that there was any scarring or disfiguration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected sycosis barbae are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of his increase rating claim.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

The Veteran's skin disorder was awarded the current 10 percent rating in June 2002.  The Veteran attempted to file a notice of disagreement (NOD) in July 2003, but this was untimely, so the RO took this as a claim for an increased rating.  In November 2003, March 2006, and May 2008, VA sent the Veteran a letter informing him of the evidence necessary to establish his increased rating claim.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  He was also informed of the type of evidence necessary to establish an effective date and a disability rating, as well as notified of the relevant rating criteria and the particular evidence that would be helpful in establishing his claim.  While some of the notification came after the rating decision under appeal, the issue was readjudicated by way of the Statement of the Case (SOC) and several Supplemental Statements of the Case (SSOC) with the Veteran being given an opportunity to respond thereafter.  Thus, the delay in some elements of notice was not prejudicial to the Veteran, and the letters satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA also has a duty to assist the Veteran in substantiating his claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA treatment records have been associated with the claims folder.  The Veteran was afforded several VA examinations over the course of this appeal, and the reports of each examination are of record and were reviewed by the Board.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.

The Veteran was also afforded a Travel Board hearing in March 2009 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ discussed with the Veteran the elements of the claim that were lacking to substantiate his claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which will be considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Increased Rating

The Veteran is seeking a rating in excess of 10 percent for his service-connected sycosis barbae.  By way of history, he was initially awarded service connection for this skin disorder by way of a July 1971 rating decision and a noncompensable rating was assigned.  In June 2002, the RO increased the rating to 10 percent.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected skin condition has been evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Because the specific disorder is not listed on the Rating Schedule, the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2010).  The RO determined the most closely analogous Diagnostic Code to be 7806, which relates to dermatitis or eczema.  38 C.F.R. § 4.118.  The Board agrees that this is the appropriate diagnostic code.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  The Board notes preliminarily that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As the Veteran's claim was filed in 2003, the amendment is not applicable in this case and will not be applied.

Pursuant to Diagnostic Code 7806, the currently assigned 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  For an increase to 30 percent, the evidence must show that 20 to 40 percent of the entire body or the exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

For an increased rating under the scars criteria to apply, the evidence must establish that there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  Such a showing would warrant a 30 percent rating under 38 C.F.R. § 4.118, DC 7800 (2010).  Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurate and inflexible in an area exceeding six square inches (39- sq. cm.).  Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2010).

Again, the Veteran was originally granted service connection for sycosis barbae by way of the July 1971 rating decision.  A 10 percent rating was awarded in June 2002.  This claim was filed in July 2003.  Thus, medical findings dating back to July 2002 were considered in this analysis.

VA outpatient records are essentially devoid of medical evidence of treatment for sycosis barbae throughout the course of this appeal.  There is no evidence that he is followed at the dermatology clinic at any time.  In May 2006, a primary care note suggests that the Veteran has "persistent itching of posterior thorax, has been seen by several dermatologist[s] for this but has never received any medications that helped."  The Board recognizes that this claim does not pertain to the posterior thorax.  Nonetheless, this is the only notation in the record of the possibility of treatment in the dermatology clinic.  However, this statement is a notation of the Veteran's reported treatment history.  A review of the very complete body of medical evidence since July 2002 reveals no such treatment documented in the treatment notes.  The only other evidence of treatment related to itching of the Veteran's skin is found in the psychological reports, and is not related to the issue at hand.

In May 2007, the Veteran was afforded a VA skin examination.  He reported using Sarna lotion for itching of the area of his sycosis barbae, and that he sets his razor so that the shave is not too close.  He reported near constant use of this lotion in the prior twelve months.  The examiner made note that this is neither a corticosteroid, nor immunosuppressive treatment.  Physical examination revealed five small papules, all less than 3 mm in diameter, on the Veteran's neck under his skin, with no scarring present.  The examiner reported that less than 5 percent of the Veteran's exposed areas are affected, as well as less than 5 percent of the total body area.  Color photographs were taken and show what appear to be papules on the neck, cheeks, and back of the neck/head.

The Veteran was again afforded a VA skin examination in November 2007.  The skin condition was identically described in this report, with continued symptoms noted as itching.  The examiner again noted that there are no disfiguring scars present, no acne or chloracne, and that less than 5 percent of the Veteran's exposed areas are affected, as well as less than 5 percent of the total body area.  Color photographs were not included with this report.

During the Veteran's March 2009 Travel Board Hearing, he asserted that his skin disability was manifested by constant itching, which is consistent with the previously described examination reports.  However, he also reported sores and scabs that would ultimately bleed.  He also indicated that he would experience skin discoloration.  He described that his symptoms covered his neck and face, and that he would treat with ointment.

Because the prior examinations did not discuss bleeding, scarring or discoloration, as described by the Veteran during his hearing, the Board found that a new examination was warranted.

The Veteran was most recently examined in April 2010.  The examiner listed the Veteran's current prescription medications at the time of the examination, and this list does not include any sort of corticosteroid or immunosuppressive treatment.  The examiner reviewed the claims folder and found no evidence of treatment for "extensive problems with his skin as a result of" the sycosis barbae.  The examiner noted that the Veteran was given the opportunity to present information related to such treatment, but that he stated that "he has not had to go to doctors for his skin and has been basically self medicating."  The examiner reported that there has been no systemic therapy, no chronically prescribed antibiotic therapy, and no immunosuppressive drugs required.  The area exposed was noted as less than 1 percent of exposed areas and less than 1 percent of the entire body.  Physical examination revealed a complete beard that was intact, and no areas of breakdown.  He had mild hyperpigmentation of skin in the area of the beard, but no evidence of ulceration, breakdown, or oozing of any hair follicle.  Color photographs were submitted to show that the Veteran's sycosis barbae was "benign and mild."  The skin disorder was noted as not causing any functional impairment or disfigurement.

At no time throughout the course of this appeal has there been a notation of scarring or disfigurement to warrant considering the Veteran's claim under the scar criteria. Again, for an increase to 30 percent under DC 7806, the evidence must show that 20 to 40 percent of the entire body or the exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In this case, less than 5 percent of the entire body is shown to be affected, as well as less than 1 percent of the exposed area, and the only treatment reported by the Veteran is the use of over the counter cream.  The rating criteria for a 30 percent rating under DC 7806 are simply not met in this case.

To the extent that the Veteran has asserted that he warrants more than a 10 percent evaluation for his skin condition, the Board finds that the preponderance of the evidence does not support his contentions, for all the reasons stated above.  The Board must weigh all of the evidence and finds that the preponderance of it warrants the ratings discussed, above, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Further, the Board finds no basis upon which to predicate assignment of "staged" ratings at any time during the appeal.

Finally, the Veteran's skin disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization due to the service-connected skin disorder, which would warrant an extraschedular evaluation.  The rating criteria contemplate the Veteran's disability, sycosis barbae with itching, which has been likened to eczema, and the rating criteria are thus adequate to evaluate the disability and referral for consideration of the extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for the service-connected sycosis barbae is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


